Citation Nr: 1550682	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for numbness in the toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to August 2006.  

This case is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held October 2015.  The Veteran's representative provided evidence with waiver of review by the Agency of Original Jurisdiction (AOJ).

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDING OF FACT

The Veteran's low back disorder as likely as not originated from lifting injuries in service, and then it resulted in radiculopathy to the toes.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, a low back disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)             (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. With resolution of reasonable doubt in the Veteran's favor, numbness in the toes was incurred in active military service, due to the back condition.  38 U.S.C.A.             §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A.              §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge where all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The basic requirements for service connection are: (1) a current disability;               (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability caused by or aggravated by a service-connected condition is provided service connection on a secondary basis.  See 38 C.F.R. § 3.310. 

Whether to award service connection depends on review of all relevant evidence, medical evidence and lay statement, and the evaluation of its competency and credibility.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board will grant the benefits sought.  Service treatment records (STRs) do not show a back injury, however, the Veteran reports several back injuries he did not seek treatment for during 22 years of service.  Most of the back problems were from unloading pallets of heavy equipment on assignment to Southeast Asia in the early-2000s.  This is credible testimony, corroborated by October 2015 letter of a private physician who treated the Veteran since 1997 and stated he knew of the Veteran's occupational duties.  The physician continued that the Veteran's lumbar degenerative disc disease resulted from these occupational duties, and that numbness of the toes developed secondarily as a form of radiculopathy.                   Linking back problems with the Veteran's service, with secondary radiculopathy, this proves the claims.  When resolving reasonable doubt in the Veteran's favor, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is granted.

Service connection for numbness in the toes, from the back disorder, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


